DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-15 and 18, in the reply filed on July 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Group II, claims 16 and 17, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The examiner has required restriction between product/apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/ apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/ apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/ Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The abstract is objected to because it should be in narrative form and generally limited to a single paragraph, and the form and legal phraseology used in patent claims, such as “comprises:” and “means” should be avoided.  See MPEP § 608.01(b).  
Appropriate correction is required.  
The disclosure is objected to because of the following informalities: 
The use of the term “porosity” in the specification (see page 6, lines 5-6; page 9, lines 24-26; and page 15, lines 7-8) is not proper.  The disclosed length dimensions (i.e., lower than 0.5 µm; or between 0.4 and 0.5 µm, preferably 0.45 µm) appear to indicate a “pore size” of the filter.  In contrast, the term “porosity” is defined as a measure of the void fraction of a material (i.e., a ratio of the volume of the voids in the material to the total volume of the material).  
Also, at page 8, line 32, “electrical of microwave energy” should be changed to --electrical or microwave energy--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character 810 (see Figure 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The instant “device” claims are apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 1, 5, 7, and 18 are objected to because of the following informalities:  
In claim 1, “this solution” (at line 4) should be changed to --the diluted acid solution--.
In claim 5, “it” (at line 4) should be changed to --the attenuation sensor--.
In claim 7, “and filter” (at line 2) should be changed to --a filter--.
--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the asbestos waste” (at line 4) lacks proper antecedent basis.  The recitation should be changed to --the waste containing asbestos--, as previously set forth in the claim (at line 3).
Also, “the neutralization reaction” (at line 5) lacks proper antecedent basis.
Also, “the solid inert waste” (at lines 5-6) lacks proper antecedent basis.
Also, “the liquid phase of the acid solution” (at line 6) lacks proper antecedent basis.
Also, “the attacking acid solution” (at line 7) lacks proper antecedent basis, and its relationship with “the liquid phase of the acid solution” (at line 6) is unclear.
Also, “the extracted liquid phase” (at line 8) lacks proper antecedent basis, and its relationship with “the liquid phase of the acid solution” (at line 6) is unclear. 
Also, “the acid reservoir” (at lines 8-9) lacks proper antecedent basis, and its 
Also, “the regenerated solution” (at line 10) lacks proper antecedent basis.
	Regarding claim 3, “the neutralized waste transformed into inert solids” (at line 2) lacks proper antecedent basis, and its relationship with “the solid inert waste” previously set forth in claim 1 (at lines 5-6) is unclear.
	Also, the limitation, “depending on the determined asbestos content” (at lines 2-3) lacks proper antecedent basis because claim 2 (at lines 1-2) sets forth a “means for determining a type and/or content of asbestos” (with emphasis on the word “or”).
	Regarding claim 4, the limitation “an asbestos grinding station before immersion in the acid vat” (at lines 1-2) is unclear because the positioning of the asbestos grinding station relative to the vat is unclear.  It is suggests that the limitation be changed to, for example, --an asbestos grinding station positioned upstream from the vat--.
	Also, “the acid vat” (at line 2) lacks proper antecedent basis.
	Regarding claim 5, “the acid solution coming from the asbestos waste neutralization” (at line 2) lacks proper antecedent basis, and the relationship between “the asbestos waste neutralization” and the “vat” previously set forth in claim 1 (at lines 3-4) is unclear.
	Also, “the acid solution’s liquid phase” (at line 3) lacks proper antecedent basis, and the relationship between “the acid solution’s liquid phase” and the “liquid phase” previously set forth in claim 1 (at lines 6 and 8) is unclear.  As best understood from Applicant’s Figure 1, the liquid phase set forth in claim 5 differs from the liquid phase set forth in claim 1 (i.e., a filtration unit 21 separates a first liquid phase that is sent to a regeneration unit 22, and the regeneration unit 22 discharges a second liquid phase to a selective precipitation unit 29).
powered by the regeneration unit” (at line 4), and where it is defined in the specification.  The limitation appears to suggest that the selective precipitation unit receives power from the regeneration unit, but such feature is not described in the specification.
	Regarding claim 7, the limitation “a porosity of less than 0.5 µm” (at line 2) renders the claim indefinite because the length dimension of “less than 0.5 µm” is not an appropriate measure of porosity (i.e., it is a measure of “pore size”).  Instead, “porosity” is defined as the measure of the void fraction of a material (i.e., a ratio of the volume of the voids in the material to the total volume of the material).
	Regarding claim 8, “the vapors” (at line 2) lacks proper antecedent basis.
Regarding claim 9, “the asbestos waste” (at line 2) lacks proper antecedent basis.  The recitation should be changed to --the waste containing asbestos--, as previously set forth in claim 1 (at line 3).
Also, “the diluted acid” (at line 2) lacks proper antecedent basis.  The recitation should be changed to --the diluted acid solution--, as previously set forth in claim 1 (at line 3).
	Also, the limitation “means for humidifying the asbestos waste before immersion in the vat” is unclear because the positioning of the means for humidifying relative to the vat is unclear.  It is suggests that the limitation be changed to, for example, --means for humidifying the waste containing asbestos positioned upstream from the vat--.
	Regarding claim 10, the limitation “means for desalinating water before the dilution of the acid in the vat” is unclear because the positioning of the means for desalinating water relative to the other elements of the apparatus is unclear.  As best understood from Applicant’s 28 is positioned upstream from the regeneration unit 22, such that desalinated water dilutes the acid received from the acid tank 23 in the regeneration unit 22.  The desalinated water does not to dilute the acid in the vat 16, as suggested by the claim limitation.
	Regarding claim 11, “the neutralized waste transformed into inert solids” (at line 2) lacks proper antecedent basis, and its relationship with “the solid inert waste” previously set forth in claim 1 (at lines 5-6) is unclear.
	Regarding claim 12, “the washing water” (at line 2) lacks proper antecedent basis.
	Regarding claim 14, the limitation that the device comprises “means for heating the acid solution” is unclear because claim 1 sets forth multiple locations in the apparatus which contain the acid solution (i.e., in the vat, or separated by the filtration unit, or in the regeneration unit, or transferred from the regeneration unit, etc.), and it is unclear as to which location of the acid solution is being heated.
	Regarding claim 15, “the asbestos waste” (at line 4) lacks proper antecedent basis.  The recitation should be changed to --the waste containing asbestos--, as previously set forth in claim 1 (at line 3).
	Regarding claim 18, the limitation that the device comprises “means for measuring the attenuation of the acid solution” is unclear because claim 1 sets forth multiple locations in the apparatus which contain the acid solution (i.e., in the vat, or separated by the filtration unit, or in the regeneration unit, or transferred from the regeneration unit, etc.), and it is unclear as to which location of the acid solution is being measured.
	Also, “the by-products” (at line 4) lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nocito (WO 95/12463) in view of Mirick et al. (US 5,264,655).
	Regarding claim 1, Nocito discloses an asbestos waste neutralization device (see FIG. 1-2) comprising:
	a vat (i.e., a conversion tank 11) containing a diluted acid solution (i.e., a treatment solution; e.g., the treatment solution containing acid according to U.S. Patent No. 5,264,655, cited at page 1, lines 12-15), in which a waste containing asbestos is dipped (i.e., asbestos containing material (ACM) is loaded into the conversion tank 11 by means of a lid 103; see page 9, lines 18-20), wherein the diluted acid solution neutralizes the waste containing asbestos via a 
	a filtration unit (i.e., a filtering system 29; see page 6, lines 1-18; page 11, lines 1-25) to separate, at the end of the neutralization reaction, the neutralized waste into a solid phase comprising an inert waste and a liquid phase comprising a spent diluted acid solution;
	a regeneration unit (i.e., a regeneration tank 49; see page 6, line 19 to page 7, line 11) for regenerating the spent diluted acid solution to produce a regenerated acid solution; and
	means for transferring the regenerated acid solution into the vat (i.e., a pump 65 conveys regenerated acid solution into the conversion tank 11; wherein the “means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a suction pump, and equivalents thereof, as described in Applicant’s specification at page 10, lines 10-12).
	While an acid tank/reservoir is not specifically shown, Nocito discloses that the regeneration unit 49 regenerates the spent diluted acid solution “… by adding a concentrate of some or all of the components of the treatment solution to bring the solution back to the appropriate concentrations,” (see page 7, lines 3-6), wherein “… the filtered treatment solution is reconstituted by adding concentrates of the chemical contained therein, either in liquid or crystalline form,” (see page 11, line 26, to page 12, line 2).  Referring to the cited U.S. Patent No. 5,264,655, Mirick et al. discloses that a spent diluted acid solution is regenerated by adding a suitable amount of concentrated acid to the spent diluted acid solution to restore the concentration of the acid to the proper ranges, as determined by measuring the pH of the solution (see column 9, lines 51-66).
	Therefore, it would have been obvious for one of ordinary skill in the art before the 
	Regarding claim 2, Nocito does not disclose a means for determining a type and/or content of asbestos in the waste prior to immersion in the vat 11, wherein the regeneration unit 49 adjusts the pH of the acid solution based on the type and/or content of asbestos.  Mirick et al., however, discloses that a process of neutralizing asbestos waste may typically include, “… sampling and testing the suspected asbestos-containing materials in accordance with applicable standards to determine its composition and other relevant characteristics, determining an optimum formulation for a treatment solution depending on such composition and characteristics, including the need for… suitable types and concentrations of weak acids and fluoride ion sources…” (at column 8, lines 53-65).  Mirick et al. further discloses that currently accepted methods for testing the asbestos containing waste material include, for example, TEM (see column 5, lines 3-11).  As described in Applicant’s specification (see page 10, lines 1-7), the claimed “means for determining type and/or content of asbestos in waste” corresponds to Transmission Electron Microscopy (TEM), and equivalents thereof.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a means for determining a type and/or content of asbestos in the waste prior to immersion in the vat in the device of Nocito because such means (i.e., TEM) would enable the composition and other relevant characteristics of the asbestos waste to be determined, so that an optimum formulation of the diluted acid solution, including a suitable 
	Regarding claim 7, Nocito that the filtration unit 29 comprises a filter 31,39 of appropriate mesh size, which is selected to filter the solid phase without clogging too quickly (see page 11, lines 11-21).  Nocito fails to specifically disclose a filter having a pore size of less than 0.5 µm.  Mirick et al., however, further discloses a filtration unit comprising a filter to separate, at the end of an asbestos waste neutralization reaction, a solid phase comprising an inert waste from a liquid phase comprising spent dilute acid solution; wherein a suitable pore size for the filter is less than 0.5 µm (i.e., the neutralized asbestos solution was filtered through a 0.2 micron filter; see Examples 4, and 6-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a filter having a pore size of less than 0.5 µm in the filtration unit in the device of Nocito because such pore size (e.g., 0.2 micron) was known to be suitable for the separation of the solid phase from the liquid phase in the neutralized asbestos waste, as taught by Mirick et al.
	Regarding claims 8 and 14, Nocito further discloses an exterior closed loop connected to the vat (i.e., an external closed loop constructed from the piping and equipment which fluidly connects the outlet of the conversion tank 11, which discharges spent treatment solution from the tank, to the inlet of the conversion tank 11, which introduces regenerated treatment solution to the tank; see flow arrows in FIG. 1-2).  Nocito, however, fails to further disclose a means for cooling the vapors on exit from the vat 11, or a means for heating the acid solution.  Mirick et al., however, discloses that heating the acid solution increases the rate of the neutralization reaction (see column 6, lines 8-9; column 8, lines 30-33), wherein the vapors 
11.  Mirick et al., however, further disclose a means for humidifying the asbestos waste before immersion in a vat of the diluted acid solution (i.e., the asbestos waste is wetted by spraying the asbestos waste with the treatment solution, which contains water, in order to minimize the generation of hazardous dust, see column 10, line 38, to column 11, line 9; wherein the “means” has been interpreted under 35 U.S.C. 112(f) as corresponding to sprinklers that impregnate the waste with water to prevent the generation of dangerous dust, and equivalents thereof, as described in Applicant’s specification at page 11, lines 10-13).  Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a means for humidifying the asbestos waste before immersion in the vat in the device of Nocito because the means for humidifying would wet the waste containing asbestos with a spray of the treatment solution, and thereby minimize the generation of hazardous dust from the waste, as taught by Mirick et al.
	Regarding claim 13, Nocito further discloses that the vat 11 comprises at least one agitation system (i.e., a shear mixer 13 with a mixing blade 14; see FIG. 1; page 10, lines 3-10). 
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nocito (WO 95/12463) in view of Mirick et al. (US 5,264,655), as applied to claim 1 above, and further in view of Yamashita et al. (JP 2004/075531).
Regarding claims 3 and 11, the combination of Nocito and Mirick et al. fails to further disclose a means for treating the inert solids.  The “means” has been interpreted under 35 U.S.C. 112(f) as corresponding to equipment for recycling the inert solids into a useful product, e.g., an additive for cement or a zeolite, and equivalents thereof, as described in Applicant’s 
Yamashita et al. discloses a process for neutralizing asbestos waste (see machine translation), wherein the process comprises immersing ground asbestos waste in a diluted acid solution to neutralize the asbestos waste via a neutralization reaction (see paragraph [0009]); filtering to separate, at the end of the neutralization reaction, a solid phase comprising inert solids from a liquid phase comprising spent acid solution (see paragraph [0010]); and treating the inert solids by washing and drying to obtain a useful product (see paragraph [0010]), such as a product used as a cement/resin admixture as a thixotropic filler, or a product having a high specific surface area and high adsorption property excellent in moisture conditioning function, deodorization function, and harmful substance adsorption functions (see paragraph [0011]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide means for treating the inert solids, which includes a washing and drying unit for the inert solids, in the device of Nocito because the means for treating the inert solids would enable the recycling of the inert solids produced from the neutralization of the asbestos waste into useful products, such as a product used as a cement/resin admixture as a thixotropic filler, or a product having a high specific surface area and high adsorption property excellent in moisture conditioning function, deodorization function, and harmful substance adsorption functions, as taught by Yamashita et al.
Regarding claim 4, Nocito does not disclose an asbestos grinding station before immersion in the vat 11.  
Mirick et al. further discloses, “In cases where the asbestos-containing materials are collected and digested by immersion in a vat containing the treatment solution… it is also often 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an asbestos grinding station before immersion in the vat in the device of Nocito because the grinding station would grind up the waste in order to expose the asbestos and improve the penetration of the acid solution during the neutralization reaction, as taught by Mirick et al.  
Mirick et al. does not specifically disclose that the asbestos is ground to a size ranging from one-tenth of a millimeter to one millimeter.
Yamashita et al., however, further discloses that during the neutralization of asbestos with an acid solution, it is desirable to grind the asbestos to a particle size of about 20 mesh or less in order to efficiently perform the acid treatment (see translation of paragraph [0008]).  A mesh size of “20 mesh” is equivalent to a sieve size of 0.85 mm (see Wikipedia, “Mesh (scale)”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the asbestos grinding station in the modified device of Nocito to reduce the size of the waste to a dimension ranging from one-tenth of a millimeter to one millimeter (i.e., a particle size of about 20 mesh or less, which is equivalent to a sieve size of 0.85 mm or less) because such particle size would enable the neutralization reaction to be efficiently performed, as taught by Yamashita et al.
Regarding claim 12, the combination of references does not specifically disclose means for recovering the washing water for the preparation of the acid solution.  In any event, the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-12, 14, 15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/367,300 (hereafter App. ‘300; see also PG-Pub US 2019/0217140).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the co-pending application essentially claim the same apparatus for neutralizing asbestos waste.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, App. ‘300 claims an asbestos waste neutralization device comprising:
an acid tank (i.e., a concentrated sulfuric acid tank; see ref. claim 1);
a vat containing a diluted acid solution in which waste containing asbestos is dipped, wherein the diluted acid solution neutralizes the asbestos (i.e., a vat containing a hot diluted acid solution; see ref. claim 1);
a filtration unit to separate, at the end of the neutralization reaction, the solid inert waste from the liquid phase of the acid solution (see ref. claim 1);
a regeneration unit for the diluted acid solution, which adjusts the hydrogen potential of 
means for transferring the regenerated solution to the vat (see ref. claim 1).
Regarding claim 2, App. ‘300 also claims means for determining a type and/or content of asbestos in the waste prior to immersion in the vat, wherein the regeneration unit adjusts the hydrogen potential as a function of the type and/or content of the asbestos (see ref. claim 3).
Regarding claim 3, App. ‘300 also claims means for treating the inert solids depending on determined asbestos content (i.e., means for producing Anhydrite from the solid inert waste, see ref. claim 11; means for producing a material presenting mesopores of which at least 10% have a diameter inferior to 20 angstroms from the solid inert waste, see ref. claim 12; means for fabricating zeolites from the solid inert waste, see ref. claim 13).
Regarding claim 4, App. ‘300 also claims an asbestos waste grinding station before immersion in the vat, which reduces the size of the waste to a dimension ranging from one-tenth of a millimeter to one millimeter (i.e., an asbestos waste grinder; see ref. claim 1).
Regarding claims 5, 6, and 18, App. ‘300 also claims an attenuation sensor comprising an ion-selective electrode for measuring the attenuation of the acid solution and a selective precipitation unit for extracting by-products from the liquid phase; wherein the acid solution is regenerated by the regeneration unit when the measured attenuation is below a predefined limit value, and wherein by-products are extracted by selective precipitation from the liquid phase when the measured attenuation is above the predetermined limit value (see ref. claim 2).
Regarding claim 8, App. ‘300 also claims an exterior closed loop connected to the vat and means for cooling the vapors on exit from the vat (see ref. claim 4).
Regarding claim 9, App. ‘300 also claims means for humidifying the asbestos waste 
Regarding claim 10, App. ‘300 also claims means for desalinating water to produce desalinated water for diluting the acid (see ref. claim 15).
Regarding claims 11 and 12, App. ‘300 also claims a washing and drying unit and a means for recovering the wash water for preparing the acid solution (see ref. claim 5).
Regarding claim 14, App. ‘300 also claims means for heating the acid solution with microwaves (see ref. claim 9).
Regarding claim 15, App. ‘300 also claims a confined asbestos waste sorting unit comprising a window equipped with glove boxes and a conveyor to transport asbestos waste behind the window (see ref. claim 6).
Claims 7 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending App. ‘300, as applied to claim 1 above, and further in view of Mirick et al. (US 5,264,655).
Regarding claim 7, US ‘300 claims a filtration unit (see ref. claim 1) but fails to further claim that the filtration unit comprises a filter having a pore size of less than 0.5 µm.  Mirick et al., however, discloses a filtration unit comprising a filter to separate, at the end of an asbestos waste neutralization reaction, a solid phase comprising an inert waste from a liquid phase comprising spent dilute acid solution; wherein a suitable pore size for the filter is less than 0.5 µm (i.e., the neutralized asbestos solution was filtered through a 0.2 micron filter; see Examples 4, and 6-9).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a filter having a pore size of less than 0.5 µm in the filtration unit in the claimed device of App. ‘300 because such pore size (e.g., 0.2 micron) 
	Regarding claim 13, App. ‘300 fails to claim that the vat comprises at least one agitation system.  Mirick et al., however, discloses a vat containing a diluted acid solution in which a waste containing asbestos is dipped, wherein the diluted acid solution neutralizes the asbestos waste, and wherein the vat comprises at least one agitation system (i.e., a means for agitating, such as a propeller-type mixer; see column 6, lines 1-8; column 10, lines 60-63).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one agitation system in the vat of the claimed device of App. ‘300 because the at least one agitation system would help to significantly speed up the conversion of the asbestos waste, as taught by Mirick et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Poggi (US 10,286,243) is directed to Applicant’s related invention.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774